DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
The primary reasons for allowance for claims 1, 3-4, 10-16 are the inclusion of the limitations of a liquid head comprising the first common liquid chamber is coupled to the second common liquid chamber via the individual flow channel, a compliance of the first common liquid chamber is larger than a compliance of the second common liquid chamber, and in the individual flow channel, a flow channel resistance between a first coupling portion with the first common liquid chamber and the pressure chamber is smaller than a flow channel resistance between a second coupling portion with the second common liquid chamber and the pressure chamber.
The primary reasons for allowance for claim 2 are the inclusion of the limitations of the first common liquid chamber is coupled to the second common liquid chamber via the individual flow channel, a compliance of the first common liquid chamber is larger than a compliance of the second common liquid chamber, and in the individual flow channel, an inertance between a first coupling portion with the first common liquid chamber and the pressure chamber is smaller than an inertance between a second coupling portion with the second common liquid chamber and the pressure chamber.
The primary reasons for allowance for claims 5, 7-9 are the inclusion of the limitations of a compliance of the representative first common liquid chamber is larger than n/m times a compliance of the representative second common liquid chamber, and in the individual flow channel constituting the individual flow channel group between the representative first common liquid chamber and the representative second common liquid chamber, a flow channel resistance between a first coupling portion with the representative first common liquid chamber and the pressure chamber is smaller than a flow channel resistance between a second coupling portion with the representative second common liquid chamber and the pressure chamber.
The primary reasons for allowance for claim 6 are the inclusion of the limitations of a compliance of the representative first common liquid chamber is larger than n/m times a compliance of the representative second common liquid chamber, and in the individual flow channel constituting the individual flow channel group between the representative first common liquid chamber and the representative second common liquid chamber, an inertance between a first coupling portion with the representative first common liquid chamber and the pressure chamber is smaller than an inertance between a second coupling portion with the representative second common liquid chamber and the pressure chamber.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Hajati et al. (US2013/0293065) teach degenerate mode shapes that split for wide bandwidth total response while less coupling strength between adjacent element populations provides adequately low crosstalk.
Nishimura teaches mitigating effects of crosstalk in an inkjet head.

Hajati and Nishimura do not teach a compliance of the first common liquid chamber is larger than a compliance of the second common liquid chamber, and in the individual flow channel, a flow channel resistance between a first coupling portion with the first common liquid chamber and the pressure chamber is smaller than a flow channel resistance between a second coupling portion with the second common liquid chamber and the pressure chamber.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAMSON D NGUYEN whose telephone number is (571)272-2259.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor,  Matthew Luu can be reached on 571-272-7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.








/LAMSON D NGUYEN/Primary Examiner, Art Unit 2853